Case 3:20-cv-01150-ZNQ-DEA Document 47 Filed 07/30/21 Page 1 of 1 PageID: 1529




 Brent R. Pohlman, Esq.
 Direct Dial: 973.243.7997
 Email: bpohlman@lawfirm.ms



                                        July 30, 2021




 Via PACER
 Magistrate Judge Douglas E. Arpert
 Clarkson S. Fisher Building
 & U.S. Courthouse
 402 East State Street
 Trenton, NJ 08608

                        Re:     Jackson Trails, LLC v. Township of Jackson, et al.
                                Docket No.: 3:20-CV-01150

 Dear Magistrate Judge Arpert:

         As Your Honor is aware, this firm represents Defendants in the above referenced litigation.
 The parties have been engaged in good faith settlement discussions for over a year and have made
 significant progress towards a mutually agreeable resolution. However, we have reached a point
 where all involved believe that the assistance of the Court may be necessary to help bring this
 matter to a final resolution. Accordingly, I am requesting on behalf of all counsel that Your Honor
 conduct a settlement conference, either virtually or in-person, depending on the Court’s status. We
 also request that the Court require that a representative of each party with authority to at least
 recommend a settlement to the client be present, as well as a representative of the insurance carrier.
 The parties are currently scheduled for a conference before Your Honor on August 16, 2021. In
 the event that Your Honor does not have time for a full settlement conference that day the Parties
 would respectfully request that the Court schedule something soon thereafter. Of course, this office
 shall provide any additional information that the Court requires.

                                                Respectfully submitted,

                                                /s/Brent R. Pohlman, Esq.
                                                   BRENT R. POHLMAN, ESQ.




 4840-8201-2660, v. 1
